DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 are objected to because of the following informalities:
Claims 2-6 each recite “a pump control device” in their respective preambles where each dependent claim should recite “the pump control device.  Appropriate correction is required.
Claims 7-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 7 which states "a pump device according to any one of claims 1-6".  See MPEP § 608.01(n).  Accordingly, the claims 7-14 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “to receive a signal from one or more sensors sensing a physical or chemical characteristic of the body of water” where it is unclear to the Examiner if this newly recited clause includes the “flow rate sensor” of claim 1. A review of the specification has not truly cleared this limitation up due to the dependent claim being broader than the independent claim and for Examination purposes claim 1’s “a flow rate sensor” will be treated as “at least one sensor” and claim 4’s “to receive a signal from one or more sensors sensing a physical or chemical characteristic of the body of water” will be treated as “to receive a signal from the at least one sensor  sensing a physical or chemical characteristic of the body of water.” Please note that claim 5 will be treated in a similar manner as claim 4. 
Claims 5 and 6 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0314062 (Loebs hereinafter) in view of US 2016/0002942 (Orlando hereinafter).
Regarding claim 1, Loebs teaches a fluid pump management system that discloses a drive converter configured to alter the operation of a pump drive driving a variable speed pump to enable the selection of the speed of the variable speed pump (¶ 78-79 with Figure 6), the drive converter operably connected to a central processing unit (Figure 6, via 610 to CPU 130), the central processing unit adapted to receive information detected by a flow rate sensor and to receive instructions for altering the operation of the pump drive from a software application (¶ 93 with info from the described sensor being sent to CPU 130), the software application configured to receive input from a user via a graphical user interface and input values from the central processing unit (¶ 79), to perform a calculation for adjusting the input values, and configured to display the input values and output values resulting from the calculation via the graphical user interface (¶ 79), the software application adapted to display the graphical user interface on a display, and the drive converter adapted to alter the operation of the pump drive according to the output values resulting from the calculation (¶ 79).
Loebs is silent with respect to the pump being a fixed speed pump.
However, Orlando teaches a fluid pump and accompanying management system that discloses the interchangeability of a fixed speed pump and a variable speed pump (¶ 8 and 20-21). The resultant combination would be that the variable speed pump of Loebs would be swapped for the fixed speed pump with the same controls and monitoring being applied. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution to replace the variable speed pump of Loebs with the fixed speed pump of Orlando to simplify the operation of the motor and pump to set points as opposed to an infinite range of operating points. 
Regarding claim 2, Loebs’ teachings are described above in claim 1 where Loebs further discloses that the drive converter is configured to alter the pump drive waveform thereby altering the operation of a pump drive driving the fixed speed pump (Controllers of Loebs and Orlando detail operating their respective pumps at different point dependent on sensed data therefore the combination would feature the alteration of the drive signal to the fixed pump of Orlando as placed into Loebs).
Regarding claim 3, Loebs’ teachings are described above in claim 1 where Loebs further discloses a wireless communication board electrically connected to the central processing unit and configured to transmit data between the central processing unit and the software application (Loebs Figures 1-6 and ¶ 78-79 shows the wireless mesh network).
Regarding claim 4, Loebs’ teachings are described above in claim 1 where Loebs further discloses that pump control device is adapted to receive a signal from one or more sensors sensing a physical or chemical characteristic of the body of water (Loebs ¶ 93 and Orlando ¶ 20).
Regarding claim 5, Loebs’ teachings are described above in claim 4 where Loebs further discloses that the one or more sensors comprises a flow rate sensor (Loebs ¶ 93).
Regarding claim 6, Loebs’ teachings are described above in claim 5 where Loebs further discloses that the flow rate sensor is electrically connected to the central processing unit (Loebs ¶ 93).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746